Citation Nr: 0701695	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-14 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury to both feet.

2.  Entitlement to service connection for residuals of a cold 
weather injury to both hands. 

3.  Entitlement to service connection for residuals of a cold 
weather injury to the overall body.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1949 to 
August 1952.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a Board 
videoconference hearing in October 2006. 

The RO resolved the issues of service connection for 
bilateral hearing loss and tinnitus in the veteran's favor in 
a recent August 2006 rating decision.  Therefore, these 
issues are not currently before the Board.

The veteran submitted a private medical opinion in October 
2006.  This evidence has not yet been considered by the RO, 
the agency of original jurisdiction.  However, because this 
evidence was submitted with a waiver of RO consideration 
within 90 days of the notice of certification letter sent by 
the Board to the veteran, the Board accepts it for inclusion 
in the record and consideration by the Board at this time.  
See 38 C.F.R. §§ 20.800, 20.1304 (2006).

The Board emphasizes that the decision below only grants 
service connection for fungal infection to the toenails of 
both feet and to the fingernails of the right hand, as well 
as polyneuropathy to all four extremities as the only 
residuals of a cold weather injury that are related 
etiologically to military service in Korea during the winter 
of 1950 and 1951.  This decision does not award service 
connection for alleged cold weather residuals to the overall 
body to include arthritis and pain of various joints. 


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran's 
bilateral toenail and right hand finger fungal infection and 
mild polyneuropathy to the hands and feet are residuals of a 
cold weather injury incurred during active service in Korea.  

2.   The veteran's complaints of joint pain and arthritis 
were not incurred in service as residuals of a cold weather 
injury to the overall body.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold weather injury 
to both feet is established.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2006).

2.  Service connection for residuals of a cold weather injury 
to both hands is established.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2006).

3.  Service connection for residuals of a cold weather injury 
to the overall body is not established.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Each disabling condition for 
which the veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of 
service as shown by service records.  38 C.F.R. § 3.303(a).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Chronic fungal infection of the feet, disturbances of nail 
growth, peripheral neuropathy, numbness, and weakness may be 
signs and symptoms of residuals of a cold weather injury.  
See VA Adjudication Procedure Manual, M21-1MR, Part I, 
Subpart iv, Chapter 4, Section E, Topic 21, Block c.  

The veteran contends that he currently suffers from residuals 
of a cold weather injury incurred during his service in Korea 
in the winter of 1950 and 1951.  Specifically, according to 
his personal statements, statements to physicians, and 
videoconference testimony, the veteran reports fungal 
infection, burning, numbness, cold sensitization, and 
disturbance of nail growth in the feet and hands.  The 
veteran also alleges weakness in the legs below the hips and 
pain in various joints.  He generally indicates that he has 
experienced these symptoms on and off since his service in 
Korea over 50 years ago.  

The veteran's DD Form 214 equivalent confirms that the 
veteran served in Korea during the Korean War.  His military 
occupational specialty (MOS) is listed as an antiaircraft 
artillery automatic weapons crewman.  The veteran states that 
he was involved in combat during his Korean service and was 
exposed to extreme cold weather without proper protection 
from the elements.  In various statements, he indicates that 
did not seek treatment for cold weather residuals during 
service, although at his hearing he stated that he was 
hospitalized for right hand swelling.  The only service 
medical record (SMR) available, his separation examination, 
notes an in-service operation on the right hand.  There is no 
allegation this is related to cold weather residuals.  

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  In this case, upon investigation, the RO 
indicated that the majority of service records were destroyed 
in the 1973 fire.  In any event, the veteran does not allege 
medical treatment for cold weather residuals during service, 
so these SMRs would not assist the veteran with his claim.    

The available service records confirm receipt of the 
following awards and decorations:  the Korean Service Medal 
with five bronze stars, the Bronze Star Medal, and the 
Presidential Unit Citation.  Although these awards are not 
conclusive proof of combat, they demonstrate that he 
performed in a theater of combat.  In addition, an Internet 
newsletter dated September 2005 documents that the veteran 
was assigned to the 26th Battalion of the 24th Infantry 
Division, which experienced combat and high casualties.  
Finally, lay statements from fellow serviceman also support 
the veteran's contentions regarding his personal 
participation in combat and exposure to extreme cold with 
resulting cold weather injuries.     
  
The Board finds that the veteran's account of the cold 
exposure is consistent with his combat service.  Therefore, 
the Board concludes that there is satisfactory evidence of 
incurrence of cold injury in service, despite official 
confirmation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Board has found the history provided by the veteran to be 
credible as to places, types, and circumstances of his 
service in Korea, and there is no evidence to rebut his 
assertions.  

Although the combat presumption is in effect, the veteran 
must still present evidence etiologically linking his cold 
weather injury in service to current residuals of a cold 
weather injury.  Cohen, 10 Vet. App. at 138.
 
In this regard, VA treatment records from Jackson dated 2002 
to 2005 note the veteran's complaints of burning, tenderness, 
and numbness to the feet.  The veteran underwent VA 
examinations for cold weather residuals and peripheral 
neuropathy in May 2006.  The examiners diagnosed the veteran 
with bilateral toenail and right hand finger fungal infection 
and with mild polyneuropathy to all four extremities.  The 
examiners opined there could be multiple causes for his 
fungal infection, and that his polyneuropathy may be 
associated with recently diagnosed non-Hodgkins lymphoma.  
Both examiners went on to state that it would be speculative 
to associate these current conditions with any cold weather 
injury.  A speculative medical opinion lacks significant 
probative value for purposes of granting service connection.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  

Nonetheless, the Board emphasizes the subsequent opinion of 
"E.B.," M.D., a private physician who, upon examination of 
the veteran in October 2006, noted the veteran's 
onychomycosis (fungal infection) and numbness and burning in 
all four extremities.  Based on the veteran's credible 
reported history of cold weather exposure, Dr. B. opined that 
the veteran's history and examination were compatible with a 
diagnosis of cold weather injury to his feet and hands.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In this case, for reasons discussed above, the veteran's 
reported history of a cold weather injury to the feet and 
hands is found accurate.  There is no medical opinion of 
record that flatly rejects the veteran's contention that he 
currently has residuals of a cold weather injury incurred 
during service in Korea in the winter of 1950-51.  The 
October 2006 private medical opinion of Dr. B. supplies 
strong evidence in support of the veteran's claim.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving any doubt in the veteran's favor, and in 
consideration of the combat presumption and heightened duty 
due to missing SMRs, the Board concludes that the current 
diagnoses of cold weather residuals, to include bilateral 
toenail and right hand finger fungal infection and mild 
polyneuropathy to all four extremities, support service 
connection in this case.  38 U.S.C.A. § 5107(b).  The appeal 
is granted as to these limited issues.  The nature and extent 
of these disorders is not at issue before the Board at this 
time.  

However, no health care provider has associated the veteran's 
arthritis in his hips, leg weakness, or pain in various 
joints to any cold weather injury.  Consequently, the Board 
finds no competent evidence of a nexus between these 
complaints and the veteran's period of active service from 
June 1949 to August 1952.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board must find that the service and post-service medical 
record provides evidence against this claim, indicating 
disorders without reference to service many years after 
service.  In this regard, the veteran's personal statement or 
opinion that he has arthritis with joint pain and weakness as 
the result of a cold weather injury sustained in Korea, 
without evidence showing that he has medical training or 
expertise, is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The Board must also note the lapse of 
many years between the veteran's separation from service and 
the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the preponderance of the evidence is against 
service connection for residuals of a cold weather injury to 
the overall body, to include arthritis and joint pain.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2004 and October 2004, the RO advised the 
veteran of the evidence needed to substantiate his cold 
weather injury claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
January 2004 VCAA letter essentially asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The record discloses that the veteran demonstrated 
an awareness of the 4th element of notice by submitting 
Internet records, personal statements, lay statements, and 
private medical evidence.      

The Board observes that the RO correctly issued the January 
2004 VCAA notice letter prior to the March 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard v. Brown,  4 Vet. App. 384, 392-94 (1993).   

In addition, August 2006 and October 2006 correspondence from 
the RO advised the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  Since the preponderance of the 
evidence is against service connection for residuals of a 
cold weather injury to the overall body, no disability rating 
or effective date can be assigned on this issue, such that 
the veteran is not prejudiced by late receipt of this notice.  
Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  

With respect to the duty to assist, the RO has secured the 
veteran's SMR separation examination, VA outpatient treatment 
records, and relevant VA examinations related to his cold 
weather injury.  The veteran was given the opportunity to 
present testimony at an October 2006 videoconference hearing.  

At the hearing, the veteran discussed private medical 
treatment immediately after service in 1952.  However, he 
also indicated that he could not obtain these records or even 
remember the name of the physician who treated him.  The 
veteran has not stated that any other additional evidence 
remains outstanding.  The Board is satisfied the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of a cold weather injury to 
both feet and hands, specifically fungal infection to the 
toenails of both feet and to the fingernails of the right 
hand, as well as polyneuropathy to all four extremities, is 
granted.

Service connection for residuals of a cold weather injury to 
the overall body is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


